Order affirmed, without costs, in the following memorandum: A petition which names a committee on vacancies is not rendered invalid because of the disqualification of one of the members (Matter of Brennan v. Power, 307 N. Y. 818). It is a fatal *780defect if no committee on vacancies is named (Matter of Richter v. Thaler, 11 N Y 2d 722).
Concur: Chief Judge Fuld and Judges Scileppi, Bergan, Keating, Breitel, Jasen and Koreman *.

 Designated pursuant to section 2 of article VI of the State Constitution in place of Burke, J., disqualified.